Case 1:19-cr-10410-GAO Document1 Filed 10/24/19 Page1of3

FILED
IN CLERKS CFFICE

UNITED STATES DISTRIGTEOURTP! 2: 56

DISTRICT OF MASSACHUSETTS
ID
UNITED STATES OF AMERICA ) Crim ral NO ragel Ap 10410
)
Vv. ) Violation:
)
STEPHEN L. PETRUCCI ) Count One: Filing a False Tax Return
) (26 U.S.C. § 7206(1))
Defendant )

INFORMATION
At all times relevant to this Information:
General Allegations

l. Defendant STEPHEN L. PETRUCCI resided in Walpole, Massachusetts.
PETRUCCI operated a landscaping business out of his home known as Petrucci Landscape Co.,
Inc. (“Petrucci Landscape” or “the company”). PETRUCCI and his spouse are the sole
shareholders of Petrucci Landscape.

2. PETRUCCI operated Petrucci Landscape as an “S-Corporation” for federal tax
purposes. S-Corporations pass corporate income, losses, deductions, and credits through to their
shareholders for federal tax purposes.

3. As an S-Corporation, Petrucci Landscape was required by law to report its annual
gross receipts or sales, expenses, and resulting income or loss on a United States Income Tax
Return for an S Corporation, Form 1120S (“Form 1120S”) each year, but was not required to pay
federal income taxes directly. Instead, the company’s income (or loss) was passed through for
tax purposes to PETRUCCI and his spouse as the sole shareholders of the company.

4. Pursuant to the Internal Revenue Code and attendant regulations, individual

taxpayers generally are required to accurately report their income, attendant tax obligations, and,
Case 1:19-cr-10410-GAO Document 1 Filed 10/24/19 Page 2 of 3

where appropriate, any claim for a refund on a U.S. Individual Income Tax Return, Form 1040
(“Form 1040”), which must be filed with the Internal Revenue Service of the United States
Department of the Treasury (“IRS”). PETRUCCI and his spouse annually filed Form 1040s as a
married couple filing jointly.

The False Tax Returns

5. In tax years 2012 to 2017, Petrucci Landscape earned approximately $10.3
million in gross receipts.

6. Notwithstanding the actual gross receipts of approximately $10.3 million that
Petrucci Landscape earned in tax years 2012 to 2017, PETRUCCI caused his tax preparers to
make Forms 11208 for Petrucci Landscape that reported only approximately $8.5 million in
gross receipts for tax years 2012 to 2017. As aresult, PETRUCCI and his spouse’s income from
Petrucci Landscape for those tax years was underreported.

7. PETRUCCI, in turn, caused his tax preparers to make Forms 1040 for
PETRUCCI and his spouse, as a married couple filing jointly, for tax years 2012 to 2017, that
underreported their income. As a result of his conduct, PETRUCCI did not pay more than

$700,000 in taxes due and owing.
Case 1:19-cr-10410-GAO Document1 Filed 10/24/19 Page 3 of 3

COUNT ONE
Filing a False Tax Return
(26 U.S.C. § 7206(1))
The United States Attorney charges:
8. The United States Attorney re-alleges and incorporates by reference paragraphs 1-
7 of this Information.
9. On or about April 3, 2018, in the District of Massachusetts and elsewhere, the
defendant,
STEPHEN L. PETRUCCI
did willfully make and subscribe a joint U.S. Individual Tax return for the tax year 2017, which
was verified by a written declaration that it was made under the penalties of perjury, and which
was filed with the Director, Internal Revenue Service, and which return the defendant did not |
believe to be true and correct as to every material matter, in that PETRUCCI underreported and
failed to report income from Petrucci Landscape Co., Inc.
All in violation of Title 26, United States Code, Section 7206(1).

ANDREW E. LELLING
UNITED STATES ATTORNEY

By: Hf .
STEN A. KE EY
Assistant United States Attorney

Date: October 23, 2019
